 kin theMatter of THERDDOLPH%WURLITZERCOMPANYandPIANO:ANDMUSICAL INSTRUMENTWORKERS, CARPENTERS UNIONNo. 2553OF DEKALB,ILLINOISCase No. R-2437'-ORDER APPROVING STIPULATION, PERMITTING WITH-DRAW,kL OF PETITION, VACATING DECISION ANDDIRECTION OF ELECTION, AND CLOSING CASEApril 7,194The Board having on May 28, 1941, issued a Decision and Directionof Election' in the above matter; an election having been held pur-suant thereto; the Regional Director having issued and served uponthe parties his Election Report, dated June 23, 1941;, objectionshaving been filed by petitioner; the Acting Regional Director having,on September 6, 1941, issued and served upon the parties his Reporton Objections to the Election Report; and, thereafter, The RudolphWurlitzer Company; Piano and Musical Instrument Workers, Car-penters Union No. 2553 of DeKalb, Illinois'; Independent MusicalWorkers' Association of DeKalb, Illinois, and a representative of-the Board, having entered into a stipulation, dated April 1, 1942,providing,inter alia,for the setting aside of the aforesaid electionand the withdrawal of the petition filed herein on March 3, 1941;the petitioner having requested leave to withdraw A he aforesaid,petition; and the Board having duly considered the matter and beingadvised in,the premises,IT IS HEREBY oRDERED that the aforesaid stipulation of April 1,1942, be, and it hereby is, approved; andIT IS FURTHER ORDERED that the,request of petitioner for permissionto withdraw its petition herein be, and it hereby is, granted; andIT IS FURTHER ORDERED that the aforesaid Decision and Direction ofElection and all subsequent, proceedings had pursuant thereto, beand they hereby are, vacated and set aside; andIT IS FURTHER ORDERED that the above-entitled case be, and it hereby.is, closed.132 N. L.R. B 168.40 N. L. R. B., No. 53.299-